Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The effective filing date is 4-23-18
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 


Claims 1 and 3-7 and 9 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.:  US20210089047A1A to Smith that was filed in 2017 (hereinafter “Smith”) and being assigned to Waymo™ and in view of U.S. Patent Application Pub. No.: US 2018/0267556 A1 to Templeton et al. that was filed in 2012 and who is assigned to Waymo™.
    PNG
    media_image1.png
    905
    697
    media_image1.png
    Greyscale

 “1.    A light detection and ranging (LIDAR) system, comprising: (see av 100 that has a lidar device 128 as a sensor and also a radar unit 126) 
    PNG
    media_image2.png
    958
    738
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    746
    687
    media_image3.png
    Greyscale

Smith is silent but Templeton teaches “…a modulator configured to modulate at least one of a frequency or a phase of a beam from a laser source to generate a transmit signal;” (see FIG. 5a where 
Smith discloses “one or more scanning optics coupled to an autonomous vehicle and configured to output a transmit signal; and (see FIG. 2, and lidar emitter 202 that provides a lidar emission in 360 degrees; see paragraph 62 where the device has a laser and mirrors and an optical sensor)

    PNG
    media_image4.png
    982
    806
    media_image4.png
    Greyscale
one or more processors configured to: (see FIG. 3b and processor 362) 
“…determine a three-dimensional (3D) point cloud corresponding to a return signal received from at least one of reflection or scattering of the transmit signal by a real-world object;  (see paragraph 104)
determine a Doppler speed of the object based on the 3D point cloud; (See paragraph 108-113) 
    PNG
    media_image5.png
    942
    817
    media_image5.png
    Greyscale

Smith discloses “…determine a vehicle velocity of the autonomous vehicle relative to the object based on the Doppler speed; and(See paragraph 108-113 and FIG. 7, blocks 702-710)

    PNG
    media_image6.png
    891
    715
    media_image6.png
    Greyscale
control operation of the autonomous vehicle responsive to the vehicle velocity of the autonomous vehicle.  (see paragraph 108-116 and FIG 8 blocks 802-810);
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the disclosure of Smith and the teachings of TEMPLETON since TEMPLEON teaches that a LIDAR device can build a point cloud that is a 3d point cloud.  See Fig.5. However, there may be areas that include dust, heavy rain, or that are not in the 3d point cloud at all but that require “high resolution”.  Further, there may be other areas which are not important like a blue sky where there is little collision risk for the autonomous vehicle.  The LIDAR device can then identify a region that requires an enhanced resolution in the 3d Point cloud and then provide an increase pulse rate to those areas for a higher resolution in the 3d point cloud. For example, in a heavy rain if the objects are not being made out, the device can increase the pulse rate for that area to make out the object and classify it successfully.  This profile can be used for collision avoidance purposes that are highly accurate as certain dangerous areas can be provided higher resolution for collision avoidance while other second safer areas can have a lower resolution. See paragraphs 28-42, 112-120 and claims 1-9 of Templeton.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Smith and in view of U.S. Patent Application Pub. No.: US 2019/0086514 A1 to Dussan et al. that was filed in 2017 and in view of Templeton. 
 	Smith is silent but Dussan teaches “2.    The LIDAR system of claim 1, wherein the one or more processors are configured to determine the vehicle velocity using an inclination angle of the object based on the 3D point cloud”. (See paragraph 43 where a detector can detect an arrive angle of the pulses of the Ildar; and where the system is used in the receiver 304 and environmental system 320 (FIG, 3a) to the frame processing logic In FIG. 3a, as block 350 and is used for the motion planning system 202; see paragraph 77 where the self-vehicle speed is determined at 60 MPH and the motor cycle is moving at 60 mph and closing at 50 m/s to each other; see paragraph 140-148)
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the disclosure of Smith and the teachings of Dussan since Dussan teaches that a ladar transmitter can be provided in a field of view. Then the processor can include an intra-frame motion data of a target that can be determined. This is used to determine a speed and acceleration of the target and to detect the target's speed and acceleration and position. Then a kinematic model of the motion can be taken to reveal a three dimensional velocity and acceleration of the object. This profile can be used for collision avoidance purposes that are highly accurate. See paragraphs 140-152 and claims 1-10 of Dussan.

Smith discloses “3.    The LIDAR system of claim 1, wherein the scanning optics are mounted to the vehicle”. (See FIG. 2, and lidar emitter 202 that provides a lidar emission in 360 degrees; see paragraph 62 where the device has a laser and mirrors and an optical sensor);
Smith discloses “4.    The LIDAR system of claim 1, wherein the one or more processors are configured to determine the vehicle velocity without using (i) an azimuth angle of the 3D point cloud or (ii) a range of the 3D point cloud.  (see paragraph 108-116 and 132-143 where the speed is determined from the scattering and claims 1-11)
Smith discloses “5.    The LIDAR system of claim 1, wherein the object is a stationary object, and the one or more processors are configured to:
determine an object location of the stationary object using a database that maps object locations to stationary objects; and
determine a vehicle location of the autonomous vehicle using the object location of the stationary object”. (see paragraph 108-116)
6.    The LIDAR system of claim 1, wherein the one or more processors are configured to:
filter the 3D point cloud based on Doppler speed assigned to one or more data points of the 3D point cloud;   (see paragraph 134-145)
determine a moving object velocity of a moving object represented by the 3D point cloud responsive to filtering the 3D point cloud; and  (see paragraphs 134-147)
control operation of the autonomous vehicle using the moving object velocity”. (see paragraph 143-148)
Smith discloses “7.    The LIDAR system of claim 6, wherein the one or more processors are configured to determine a track for the moving object using the moving object velocity.  (see paragraph 51, 108-117); 
Claim 8 is cancelled.
Smith discloses “8.    The LIDAR system of claim 1, further comprising a modulator configured to apply at least one of phase modulation or frequency modulation to a beam from a laser source to generate the transmit signal. (see paragraph 108-116)
Smith discloses “9.    The LIDAR system of claim 1, wherein the one or more processors are configured to determine the 3D point cloud 
Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.:  US20210089047A1A to Smith that was filed in 2017 (hereinafter “Smith”) and being assigned to Waymo™ and in view of Templeton.
    PNG
    media_image1.png
    905
    697
    media_image1.png
    Greyscale

 

Smith discloses “10.    A method, comprising: outputting a transmit signal; (see av 100 that has a lidar device 128 as a sensor and also a radar unit 126)

    PNG
    media_image7.png
    648
    837
    media_image7.png
    Greyscale
receiving a return signal from at least one of reflection or scattering of the transmit signal by a real-world object; (see FIG. 2, and lidar emitter 202 that provides a lidar emission in 360 degrees; see paragraph 62 where the device has a laser and mirrors and an optical sensor; see FIG. 5 where the first vehicle emits lidar and radar and which is reflected by the object 504 and which is detected via an optical sensor of the first vehicle 500) (see paragraph 104)
determining a 3D point cloud based on the return signal; (see paragraph 104) determining a Doppler speed of the object based on the 3D point cloud; (See paragraph 108-113)determining a vehicle velocity of the autonomous vehicle relative to the object based on the Doppler speed; and (See paragraph 108-113)
controlling operation of the autonomous vehicle responsive to the vehicle velocity. (see paragraph 108-116 and FIG 8 blocks 802-810);


    PNG
    media_image3.png
    746
    687
    media_image3.png
    Greyscale

Smith is silent but Templeton teaches “…modulate at least one of a frequency or a phase of a beam from a laser source to generate a transmit signal;” (see FIG. 5a where when a 3d point cloud is 
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the disclosure of Smith and the teachings of TEMPLETON since TEMPLEON teaches that a LIDAR device can build a point cloud that is a 3d point cloud.  See Fig.5. However, there may be areas that include dust, heavy rain, or that are not in the 3d point cloud at all but that require “high resolution”.  Further, there may be other areas which are not important like a blue sky where there is little collision risk for the autonomous vehicle.  The LIDAR device can then identify a region that requires an enhanced resolution in the 3d Point cloud and then provide an increase pulse rate to those areas for a higher resolution in the 3d point cloud. For example, in a heavy rain if the objects are not being made out, the device can increase the pulse rate for that area to make out the object and classify it successfully.  This profile can be used 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Smith and in view of U.S. Patent Application Pub. No.: US 2019/0086514 A1 to Dussan et al. that was filed in 2017 and in view of Templeton. 
 	Smith is silent but Dussan teaches “11.    The method of claim 10, wherein determining the vehicle velocity comprises using an inclination angle of the object based on the 3D point cloud. (See paragraph 43 where a detector can detect an arrive angle of the pulses of the Ildar; and where the system is used in the receiver 304 and environmental system 320 (FIG, 3a) to the frame processing logic In FIG. 3a, as block 350 and is used for the motion planning system 202; see paragraph 77 where the self-vehicle speed is determined at 60 MPH and the motor cycle is moving at 60 mph and closing at 50 m/s to each other; see paragraph 140-148)
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the disclosure of Smith and the teachings of Dussan since Dussan teaches that a ladar transmitter can be provided in a field of view. Then the processor can include an intra-frame motion data of a target that can be determined. This is used to 
Claims 12-14 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.:  US20210089047A1A to Smith that was filed in 2017 (hereinafter “Smith”) and being assigned to Waymo™ and in view of Templeton.
Smith discloses “12.    The method of claim 10, further comprising:
filtering the 3D point cloud based on Doppler speed assigned to one or more data points of the 3D point cloud; and (see paragraph 134-145)
determining a moving object velocity of a moving object represented by the 3D point cloud responsive to filtering the 3D point cloud; (see paragraph 134-145)
wherein controlling operation of the autonomous vehicle comprises using the moving object velocity. (see paragraph 134-148)
Smith discloses “13.    The method of claim 12, further comprising determining a track for the moving object using the moving object velocity.”  (See paragraph 51, 108-117)
Smith discloses “14.    The method of claim 10, wherein the object is a stationary object, the method further comprising determining the object velocity of the stationary object by:
identifying a plurality of stationary points of the 3D point cloud using an inclination angle of each stationary point of the plurality of stationary points; (see paragraph 102-128)
discarding from the plurality of stationary points a particular stationary point having a relative speed that deviates more than a threshold from a statistic to provide a subset of the plurality of stationary points, the statistic determined using a plurality of relative speeds corresponding to the plurality of stationary points; and (see paragraph 102-143)
determining the object velocity of the stationary object using the subset of the plurality of stationary points. ”. (see paragraph 108-116 and 108-142).
Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.:  US20210089047A1A to Smith that was filed in 2017 (hereinafter “Smith”) and being assigned to Waymo™ and in view of Templeton.
    PNG
    media_image1.png
    905
    697
    media_image1.png
    Greyscale


Smith discloses “15.    An autonomous vehicle control system, comprising:
a LIDAR system comprising one or more processors configured to: (see av 100 that has a lidar device 128 as a sensor and also a radar unit 126)
determine a Doppler speed of a real-world object based on a 3D point cloud, (See paragraph 108-113)the 3D point cloud determined from a return signal received from at least one of scattering or reflection of a transmit signal by the object, the transmit signal transmitted by one or more scanning optics mounted to the autonomous vehicle; and (see FIG. 2, and lidar emitter 202 that provides a lidar emission in 360 degrees; see paragraph 62 where the device has a laser and mirrors and an optical sensor)”. 
Smith is silent but Templeton teaches “…the transmit signal being generated by a modulation of at least one of a frequency or a phase of a beam from a laser source to generate a transmit 
signal;”  (see FIG. 5a where when a 3d point cloud is made in block 504 then a region can be determined that requires additional focus or the like for study in block 506, then in block 508 an increased pulse rate of the LIDAR system can be provided in block 508; see paragraph 39-42, 112-116 where an angular resolution 
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the disclosure of Smith and the teachings of TEMPLETON since TEMPLEON teaches that a LIDAR device can build a point cloud that is a 3d point cloud.  See Fig.5. However, there may be areas that include dust, heavy rain, or that are not in the 3d point cloud at all but that require “high resolution”.  Further, there may be other areas which are not important like a blue sky where there is little collision risk for the autonomous vehicle.  The LIDAR device can then identify a region that requires an enhanced resolution in the 3d Point cloud and then provide an increase pulse rate to those areas for a higher resolution in the 3d point cloud. For example, in a heavy rain if the objects are not being made out, the device can increase the pulse rate for that area to make out the object and classify it successfully.  This profile can be used for collision avoidance purposes that are highly accurate as certain dangerous areas can be provided higher resolution for collision avoidance while other second safer areas can have a lower resolution. See paragraphs 28-42, 112-120 and claims 1-9 of Templeton.

Smith discloses “…determine a vehicle velocity of the autonomous vehicle relative to the object based on the Doppler speed; and (See paragraph 108-113)
a vehicle controller configured to control operation of the autonomous vehicle responsive to the vehicle velocity”. (See paragraph 108-116 and FIG 8 blocks 802-810)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Smith and in view of U.S. Patent Application Pub. No.: US 2019/0086514 A1 to Dussan et al. that was filed in 2017 and in view of Templeton. 
 	Smith is silent but Dussan teaches “16.    The autonomous vehicle control system of claim 15, wherein the one or more processors of the LIDAR system are configured to determine the vehicle velocity using an inclination angle of the object based on the 3D point cloud”. ”. (See paragraph 43 where a detector can detect an arrive angle of the pulses of the Ildar; and where the system is used in the receiver 304 and environmental system 320 (FIG, 3a) to the frame processing logic In FIG. 3a, as block 350 and is used for the motion planning system 202; see paragraph 77 where the self-vehicle speed is determined at 60 MPH and the motor cycle is moving at 60 mph and closing at 50 m/s to each other; see paragraph 140-148)
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the disclosure of Smith and the teachings of Dussan since Dussan teaches that a ladar transmitter can 
 
Claims 18-20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.:  US20210089047A1A to Smith that was filed in 2017 (hereinafter “Smith”) and being assigned to Waymo™ and in view of Templeton..
    PNG
    media_image1.png
    905
    697
    media_image1.png
    Greyscale


 
Smith discloses “18.    The autonomous vehicle control system of claim 15, wherein: the one or more processors of the LIDAR system are configured to:
filter the 3D point cloud based on Doppler speed assigned to one or more data points of the 3D point cloud; and (see paragraph 134-145)
determine a moving object velocity of a moving object represented by the 3D point cloud responsive to filtering the 3D point cloud; and (see paragraphs 134-147)
the vehicle controller is configured to control operation of the autonomous vehicle using the moving object velocity”. (see paragraph 143-148)
Smith discloses “19.    The autonomous vehicle control system of claim 15, further comprising a sensor comprising at least one of an inertial navigation system (INS), (see FIG. 1, block 124) a global positioning system (GPS) receiver, (see FIG. 1 block 122) or a gyroscope, (see FIG. 1, block 124 and paragraph 23) wherein the one or more processors of the LIDAR
system are configured to determine the vehicle velocity further based on sensor data received from the sensor”. (see paragraph 109-141 and 23)
 “20. The autonomous vehicle control system of claim 15, wherein the vehicle controller is configured to control at least one of a steering system or a braking system responsive to the vehicle velocity. (see paragraph 27-31)
Claim 21 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.:  US20210089047A1A to Smith that was filed in 2017 (hereinafter “Smith”) and being assigned to Waymo™ and in view of U.S. Patent Application Pub. No.: US 2018/0267556 A1 to Templeton et al. that was filed in 2012 and who is assigned to Waymo™ and in view of U.S. Patent No.: US11041954B2 to Crouch that was filed in 7-10-2017.
Smith is silent but Crouch teaches “…21. (New) The LIDAR system of claim 1, wherein the one or more processors are further configured to:
identify a point of the 3D point cloud associated with a moving object; remove the point from the 3D point cloud to generate modified 3D point cloud data;  (see blocks 611-633 where the ambiguity is determined and removed as noise in FIG. 6)
and determine the Doppler speed of the object based on the modified 3D point cloud data”.  (see claims 1-13 where a moving object can be distinguished from a stationary object from the Doppler corrected positions and a radial velocity can be determined of the target 390; see col. 14, lines 1-24)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668